DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered. 

Claim Status
The amendment of 06/29/2021 has been entered. Claims 1-4, 6-7, 9-10, 12-23, and 27-36 are pending in this US patent application. Claims 20-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2020.
Claims 1-4, 6-7, 9-10, 12-19, and 27-36 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 12/22/2020 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-10, 12-19, and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 27 recite compositions consisting of a carboxylated-polyamino acid, an organic amphoteric agent, and optionally a polysaccharide. As such, the compositions cannot contain any other ingredients. However, claims 1 and 27 recite percent concentration ranges of the ingredients that either do not add up to 100% (claim 1) or include embodiments that do not add up to 100% (claim 27), indicating that the compositions of claims 1 and 27 must contain other ingredients. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 1 and 27, rendering them indefinite.

Claim 19 depends from claim 1, which recites a composition that cannot contain ingredients other than the three ingredients recited in claim 1, and recites that the composition further comprises an additional ingredient. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 19, rendering it indefinite.

Because claims 2-4, 6-7, 9-10, and 12-19 depend from claim 1 and claims 28-36 depend from claim 27 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-4, 6-7, 9-10, 12-19, and 27-36 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claims 1 and 27 to state that the compositions contain a solvent at an amount necessary to bring the total volume of the composition to 100% and has interpreted claim 27 to indicate that the total concentrations do not exceed 100%. In light of the Examiner’s interpretation of claim 1, the Examiner has further interpreted claim 19 to recite that said solvent is selected from the group consisting of DMEM, EMEM, X-VIVO, saline, water, and combinations thereof. The Examiner notes that the instant application contemplates that the term “solvent” includes mixtures of substances, such as DMEM (see, for example, claim 19 and page 11 of the instant specification as filed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-10, 12-19, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2011/0172315 filed by Matsumura et al., published 07/14/2011, in view of Sun et al., CryoLetters 33(6): 485-493 (2012) (cited on the IDS filed 05/16/2018).

Matsumura teaches an agent for the cryopreservation of human and animal cells and tissues (see entire document, including page 1, paragraph 0001). The cryopreservation liquid contains polymers such as polylysine and dextran at a concentration of 1-50% (w/w) in a physiological solution such as DMEM and is not required to contain additional ingredients (pages 2-3, paragraph 0035; cf. claims 1, 6, 10, 12, 14, 15, 18, 19, 27, 30, 32, and 33). Preferably, the amino acid groups of the polyamine are partially blocked to a degree of 50-99 mol% by being carboxylated with carboxylic acid anhydrides (page 3, paragraph 0036; cf. claims 1-4, 14, 15, and 27-29; the range taught by Matsumura overlaps with the claimed range of carboxylation; see MPEP § 2144.05 (I)). The cryopreservation liquid can also contain additional conventional cryoprotectant materials at a concentration of 0.1-50% (w/w) (page 3, paragraph 0037).

However, Matsumura does not teach that the additional cryoprotectant material is ectoine.

Sun teaches that compatible solutes can be used to reduce the concentration of cryoprotective agents used to preserve cells (see entire document, including page 485, 

While Matsumura does not teach that the cryopreservation liquid containing carboxylated polylysine, dextran, DMEM, and another cryoprotectant rendered obvious by their teachings contains ectoine as the additional cryoprotectant, it would have been obvious to one of ordinary skill in the art to include ectoine in the composition of Matsumura because Sun teaches that ectoine improves the cryopreservation of cells in combination with other cryoprotectants. One of ordinary skill in the art would have a reasonable expectation that including ectoine in the composition of Matsumura would successfully result in the production of a composition that could cryopreserve cells.
Matsumura and Sun teach concentrations of carboxylated polylysine, dextran, and ectoine that are in different units than those recited in the instant claims, and so it is unclear whether the amounts and ranges of Matsumura and Sun would fall within or overlap with the claimed ranges. However, even if the amounts and ranges of Matsumura and Sun do not overlap with or fall within the claimed ranges as recited in instant claims 1, 6, 9, 12-17, 27, 30, 31, and 33-36, the instantly claimed concentrations and ratios would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the cryoprotectant compounds because the concentration of a cryoprotectant in a solution of cells to be preserved is an art-recognized, result-effective variable known to affect the level to which the cells are cryopreserved, which would have been optimized in the art to provide the desired level of cryopreservation.
Therefore, claims 1-4, 6-7, 9-10, 12-19, and 27-36 are rendered obvious by Matsumura in view of Sun and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103. Applicant states that Matsumura does not teach ectoine or hydroxyectoine. Applicant states that Sun’s composition must contain DMSO, l-proline, and ectoine, which Applicant states is contrary to their invention (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
In response to Applicant's argument that Sun teaches a composition comprising DMSO and l-proline, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Sun do not require a composition comprising ectoine, DMSO, and l-proline, as asserted by Applicant. Rather, as discussed above, Sun teaches that ectoine improves the cryopreservation of cells when included in a cryopreservation solution. As such, it would have been obvious to one of ordinary skill in the art to include the ectoine of Sun in the cell cryopreservation solution of Matsumura because Sun teaches that ectoine improves the cryopreservation of cells when included in cell cryopreservation solutions and because Matsumura teaches that the cell cryopreservation solution can contain additional cryoprotectants.

Applicant states that Matsumura and Sun do not teach the instantly claimed ranges and that Applicant performed a meticulous and detailed combination of ranges to arrive at the instantly claimed invention (remarks, page 7). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that Matsumura’s ranges overlap with the instantly recited ranges, thus providing a prima facie case of obviousness. See MPEP § 2144.05 (I). The Examiner further notes that, as discussed above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP § 2144.05 (II)(A). Applicant has not provided evidence of the criticality of the claimed ranges, such as by demonstrating an unexpected result. As such, the recitation of concentration ranges in the instant claims is not sufficient to overcome the prior art of record.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/04/2021